 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of the last date
provided on the signature page (the “Effective Date”), is entered into between
IMPRIMIS PHARMACEUTICALS, INC., a Delaware corporation (“Imprimis”), with a
place of business at 12264 El Camino Real, Suite 350, San Diego, California
92130, and MELT Pharmaceuticals, Inc., a Nevada corporation (“Melt”), with a
place of business at 12264 El Camino Real, Suite 350, San Diego, California
92130. The parties hereby agree as follows:

 

1. Definitions. For the purposes of this Agreement, the following terms shall
have the respective meanings set forth below, and grammatical variations of such
terms shall have corresponding meanings:

 

1.1 “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.
Notwithstanding the foregoing, for purposes of this Agreement, neither Imprimis
nor Melt shall be Affiliates of the other or the other’s Affiliates.

 

1.2 “Assets” means, collectively, (a) all Technology as of the Effective Date,
(b) the Assigned Patent Rights, (c) the Assigned Know-How Rights, and (d) all
compositions, formulations, samples, data and information specific to the
Technology owned by Imprimis as of the Effective Date.

 

1.3 “Assigned Know-How Rights” means all trade secret and other know-how rights
specific to the Technology owned by Imprimis as of the Effective Date.

 

1.4 “Assigned Patent Rights” means, collectively, (a) all patents and patent
applications (including provisional patent applications) listed on Schedule A,
together with all divisionals, continuations and continuations-in-part that
claim priority to, or common priority with, the foregoing; (b) all patents
issuing therefrom (including utility models and design patents and certificates
of invention); (c) all reissues, reexaminations, inter partes reviews, renewals,
restorations, extensions and supplementary protection certificates of any of the
foregoing patent applications or patents; (d) all confirmation patents,
registration patents or patents of addition based on any of the foregoing
patents; and (e) all foreign counterparts of any of the foregoing, or as
applicable portions thereof.

 

1.5 “Confidential Information” means all information and data that (a) is
provided by one party to the other party under this Agreement, and (b) if
disclosed in writing or other tangible medium is marked or identified as
confidential at the time of disclosure to the recipient, is acknowledged at the
time of disclosure to be confidential, or otherwise should reasonably be deemed
to be confidential. Melt’s Confidential Information includes the Assets.
Notwithstanding the foregoing, Confidential Information of a party shall not
include that portion of such information and data which, and only to the extent,
the recipient can establish by written documentation: (i) is known to the
recipient as evidenced by its written records before receipt thereof from the
disclosing party, (ii) is disclosed to the recipient free of confidentiality
obligations by a third person who has the right to make such disclosure, (iii)
is or becomes part of the public domain through no fault of the recipient, or
(iv) the recipient can reasonably establish is independently developed by
persons on behalf of recipient without access to or use of the information
disclosed by the disclosing party.

 

 1 

 

 

1.6 “First Commercial Sale” means, with respect to any Product, the first sale
of such Product after all applicable marketing and pricing approvals (if any)
have been granted by the applicable governing health authority.

 

1.7 “GAAP” means generally accepted accounting principles in the United States
of America.

 

1.8 “Imprimis Field” shall mean drug products compounded or manufactured in
compounding pharmacies or outsourcing facilities as defined and described in the
Federal Food, Drug & Cosmetic Act (21 U.S.C §353a and 21 U.S.C. §353b).

 

1.9 “Licensee” means a Third Party to whom Melt or its Affiliate has granted a
license, immunity or other right under the Assigned Patent Rights to offer to
sell, sell or otherwise commercialize one or more Products, provided such
license has not expired or been terminated.

 

1.10 “Melt Field” means all fields of use other than the Imprimis Field.

 

1.11 “Net Licensing Revenues” means, with respect to any Product, the aggregate
consideration received by Melt or its Affiliates in connection with the grant by
Melt or its Affiliates to a Licensee of a license, immunity or other right under
the Assigned Patent Rights to offer to sell, sell or otherwise commercialize
such Product, excluding amounts calculated on the sales price of such Product.

 

1.12 “Net Receipts” means, with respect to any Product, the aggregate of the Net
Sales thereof and Net Licensing Revenues therefrom.

 

1.13 “Net Sales” means, with respect to any Product, the gross sales price for
such Product invoiced by Melt, its Licensees, or its or their respective
Affiliates to customers who are not Affiliates (or are Affiliates but are the
end users of such Product) less: (a) commercially reasonable credits,
allowances, discounts and rebates to, and chargebacks from the account of, such
customers; (b) freight and insurance costs in transporting such Product paid by
Melt, its Licensees, or its or their respective Affiliates and not reimbursed by
such customers; (c) commercially reasonable cash, quantity and trade discounts,
rebates and other price reductions for such Product; (d) sales, use, value-added
and other direct taxes assessed or imposed on the sale or license of such
Product and paid by Melt, its Licensees, or its or their respective Affiliates
and not reimbursed by such customers; (e) customs duties, tariffs, surcharges
and other governmental charges incurred in exporting or importing such Product
paid by Melt, its Licensees, or its or their respective Affiliates and not
reimbursed by customers; and (f) an allowance for uncollectible or bad debts
determined in accordance with GAAP. If Melt, its Licensees, or its or their
respective Affiliates sell or license any Product to an Affiliate end user at a
price that reflects a credit, allowance, discount or rebate that is greater than
the same offered to otherwise similarly situated customers, the amount of the
credit, allowance, discount or rebate shall not be subtracted from the gross
sales price. Net Sales shall not include the gross sales price of such Product
invoiced as the result of prescriptions written for the Product or purchases
made of the Product by the investors in OHSO or by Affiliates of investors in
OHSO.

 

 2 

 

 

1.14 “OHSO” means OHSO, LLC.

 

1.15 “Payment Period” means, on a Product-by-Product and country-by-country
basis, the period of time equal to the longer of (a) beginning on the date of
the First Commercial Sale of such Product in such country and continuing during
the term for which a Valid Claim (if such Valid Claim were in an issued patent)
in such country remains in effect and would be infringed (if such Valid Claim
were in an issued patent not owned by or licensed to Melt) by the manufacture,
use, offer for sale, sale or import of such Product in such country; and (b)
twenty (20) years following the date of the First Commercial Sale of such
Product in such country.

 

1.16 “Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group of any of the foregoing.

 

1.17 “Product” means any product in any form or formulation that if made, used,
offered for sale, sold or imported would infringe a Valid Claim (if such Valid
Claim were in an issued patent not owned by or licensed to Melt), or that
otherwise uses or incorporates the Assigned Know-How Rights.

 

1.18 “Product Supported Patent Rights” means, collectively, (a) all patent
applications hereafter filed anywhere in the world, together with all
divisionals, continuations and continuations-in-part that claim priority to, or
common priority with, the foregoing; (b) all patents issuing therefrom
(including utility models and design patents and certificates of invention); (c)
all reissues, reexaminations, inter partes reviews, renewals, restorations,
extensions and supplementary protection certificates of any of the foregoing
patent applications or patents; (d) all confirmation patents, registration
patents or patents of addition based on any of the foregoing patents; and (e)
all foreign counterparts of any of the foregoing, or as applicable portions
thereof; in each case that use or are supported by data or information derived
from the development, manufacture or use of a Product or otherwise from the
exploitation of the Assets; provided, however, that Product Supported Patent
Rights shall exclude the Assigned Patent Rights.

 

1.19 “Technology” means, (a) any product in any form or formulation comprising
any one or more pharmaceutical compositions comprising versed and ketamine; and
(b) all methods of manufacture and use of the foregoing.

 

1.20 “Third Party” means any Person other than Imprimis, Melt or their
respective Affiliates.

 

1.21 “Valid Claim” means either (a) a claim of an issued and unexpired patent
included within the Assigned Patent Rights, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise, or (b) a claim of a
pending patent application included within the Assigned Patent Rights, which
claim was filed in good faith and has not been abandoned or finally disallowed
without the possibility of appeal or refiling of such application.

 

 3 

 

 

2. Purchase and Sale of the Assets.

 

2.1 Assets. Subject to the terms and conditions of this Agreement, Melt hereby
purchases from Imprimis, and Imprimis hereby sells, conveys, transfers and
assigns to Melt, on the Effective Date, all of Imprimis’ right, title and
interest in and to the Assets. To the extent necessary to comply with applicable
privacy laws, Imprimis shall have the right to redact patient identifying
information from any data or information transferred to Melt.

 

2.2 No Assumption of Liabilities. Melt shall not be obligated to assume or
perform and is not assuming or performing any liabilities or obligations of
Imprimis which relate to Imprimis’ ownership of the Assets prior to the
Effective Date or otherwise, whether known or unknown, fixed or contingent,
certain or uncertain, and regardless of when they are or were asserted, and
Imprimis shall remain responsible for such liabilities.

 

2.3 Transfer Documents. The sale, conveyance, transfer and assignment of the
Assets may be further evidenced by the due execution and delivery by the parties
of any additional bills of sale, assignment or other title transfer documents
and instruments as reasonably requested by Melt evidencing the sale, conveyance,
transfer and assignment of the Assets in accordance with this Agreement.

 

3. License Grants.

 

3.1 Grantback License.

 

3.1.1 Subject to the terms and conditions of this Agreement, Melt hereby grants
to Imprimis an exclusive (including with respect to Melt), irrevocable,
perpetual, fully paid-up, royalty-free, non-transferable (except in connection
with a permitted assignment of this Agreement), worldwide license under the
Assigned Patent Rights, the Product Supported Patent Rights, and the Assigned
Know-How Rights for all purposes in the Imprimis Field.

 

3.1.2 Imprimis shall have the right to grant sublicenses, through multiple
tiers, to Third Parties and Affiliates.

 

3.2 No Implied Licenses. Only licenses and rights expressly granted herein shall
be of legal force and effect. No license or other right shall be created
hereunder by implication, estoppel, or otherwise.

 

 4 

 

 

4. Representations and Warranties.

 

4.1 Mutual Representations and Warranties. Each party represents and warrants to
the other party as follows:

 

4.1.1 Organization. Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

 

4.1.2 Authorization and Enforcement of Obligations. Such party (a) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder; and (b) has taken all requisite action
on its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms.

 

4.1.3 Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such party in connection with this Agreement have been obtained.

 

4.1.4 No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws, regulations or orders of
governmental bodies; and (b) do not conflict with, or constitute a default
under, any contractual obligation of such party.

 

4.2 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION
4.1, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
REGARDING THE ASSETS OR ANY OTHER MATTER, INCLUDING WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY REGARDING VALIDITY, ENFORCEABILITY, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT. THE ASSETS ARE PROVIDED
“AS IS.”

 

5. Financial Terms.

 

5.1 OHSO Payments. Subsequent to the entering into this Agreement, Melt may
enter into a separate written agreement with OHSO, pursuant to which Melt shall
pay certain amounts to OHSO on terms and conditions to be mutually agreed by
Melt and OHSO.

 

5.2 Net Receipts Payments.

 

5.2.1 Net Receipts Payment Amounts.

 

(a) Payment Amount. Subject to the provisions in this Section 5.2.1, on a
Product-by-Product and country-by-country basis, Melt shall pay to Imprimis, on
a quarterly basis, eight percent (8%) of Net Receipts during the applicable
Payment Period (the “Payment Amount”); provided, however, if, the manufacture,
use, offer for sale, sale, or import of such Product in a particular country
would not infringe a Valid Claim (if such Valid Claim were in an issued patent
and not owned by or licensed to Melt), then the applicable Payment Amount with
respect to such Product in such country shall be reduced by one-half (½).

 

(b) OHSO Payments. If Melt, its Licensees, or its or their respective Affiliates
is required to pay any fees or charges to OHSO in order to make, have made, use,
sell, offer to sale or import any Product, then Melt shall have the right to
credit such amounts against the Payment Amount owing to Imprimis under Section
5.2.1(a) with respect to sales of such Product; provided, however, that Melt
shall not reduce the Payment Amount with respect to sales of such Product for
any period to less than (i) five percent (5%) of Net Receipts of such Product
for such period if the manufacture, use, offer for sale, sale, or import of such
Product in a particular country would infringe a Valid Claim (if such Valid
Claim were in an issued patent and not owned by or licensed to Melt), or (ii)
two and one-half percent (2½%) of Net Receipts of such Product for such period
if the manufacture, use, offer for sale, sale, or import of such Product in a
particular country would not infringe a Valid Claim (if such Valid Claim were in
an issued patent and not owned by or licensed to Melt).

 

 5 

 

 

(c) Third Party Royalties. If Melt, its Licensees or its or their respective
Affiliates is required to pay royalties to any Third Party (other than OHSO) in
order to make, have made, use, sell, offer to sale or import any Product, then
Melt shall have the right to credit fifty percent (50%) of such Third Party
royalty payments against the Payment Amount owing to Imprimis under Section
5.2.1(a) with respect to sales of such Product; provided, however, that Melt
shall not reduce the Payment Amount with respect to sales of such Product for
any period to less than (i) five percent (5%) of Net Receipts of such Product
for such period if the manufacture, use, offer for sale, sale, or import of such
Product in a particular country would infringe a Valid Claim (if such Valid
Claim were in an issued patent and not owned by or licensed to Melt), or (ii)
two and one-half percent (2½%) of Net Receipts of such Product for such period
if the manufacture, use, offer for sale, sale, or import of such Product in a
particular country would not infringe a Valid Claim (if such Valid Claim were in
an issued patent and not owned by or licensed to Melt).

 

(d) Combination/Bundled Products. In the event that a Product is sold by Melt,
its Licensees or its or their respective Affiliates in combination with one or
more products which is itself not a Product at a single price, then Net Sales
shall be calculated by multiplying the sales price of such combination sale by
the fraction A/(A+B) where A is the fair market value of the Product(s) and B is
the fair market value of the other product(s) in the combination sale, each as
reasonably determined by mutual written agreement of the parties.

 

5.2.2 Reports and Net Receipts Payments. Within sixty (60) days after the end of
each calendar quarter during the applicable Payment Period, Melt shall deliver
to Imprimis a report setting forth for such calendar quarter (a) the calculation
of the applicable Payment Amount, including without limitation the Net Licensing
Revenues and Net Sales of each Product; (b) the payments due under this
Agreement for the sale of each Product; and (c) the applicable exchange rate as
determined below. Melt shall remit the total payments due for the sale or
license of Products during such calendar quarter at the time such report is
made. No such reports or payments will be due for any Product before the First
Commercial Sale of such Product. With respect to Net Receipts received in United
States dollars, all amounts shall be expressed in United States dollars. With
respect to Net Receipts received in a currency other than United States dollars,
all amounts shall be expressed both in the currency in which the amount is
invoiced (or received as applicable) and in the United States dollar equivalent.
The United States dollar equivalent shall be calculated using the average of the
exchange rate (local currency per US$1) published in The Wall Street Journal,
Western Edition, under the heading “Currency Trading” on the last business day
of each month during the applicable calendar quarter.

 

 6 

 

 

5.3 Payment Provisions.

 

5.3.1 Payment Method. All payments by Melt to Imprimis hereunder shall be in
United States dollars in immediately available funds and shall be made by wire
transfer from a United States bank located in the United States to such bank
account as designated from time to time by Imprimis to Melt.

 

5.3.2 Payment Terms. The Payment Amount shown to have accrued by each report
provided for under Section 5.2.2 shall be due on the date such report is due.
Payment of Payment Amount in whole or in part may be made in advance of such due
date. Late payments shall incur interest at the rate of one percent (1%) per
month from the date such payments were originally due.

 

5.3.3 Withholding Taxes. Melt shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such amounts, other than United States taxes, payable by Melt, its
Licensees, or its or their respective Affiliates, or any taxes required to be
withheld by Melt, its Licensees, or its or their respective Affiliates, to the
extent Melt, its Licensees, or its or their respective Affiliates pay to the
appropriate governmental authority on behalf of Imprimis such taxes, levies or
charges. Melt shall use reasonable efforts to minimize any such taxes, levies or
charges required to be withheld on behalf of Imprimis by Melt, its Licensees, or
its or their respective Affiliates. Melt promptly shall deliver to Imprimis
proof of payment of all such taxes, levies and other charges, together with
copies of all communications from or with such governmental authority with
respect thereto.

 

5.4 Audits. Upon the written request of Imprimis and not more than once in each
calendar year, Melt shall permit an independent certified public accounting firm
selected by Imprimis and reasonably acceptable to Melt, at Imprimis’ expense, to
have access during normal business hours to such of the financial records of
Imprimis as may be reasonably necessary to verify the accuracy of the Payment
Amount reports hereunder for the eight (8) calendar quarters immediately prior
to the date of such request. If such accounting firm concludes that additional
amounts were owed during the audited period, Melt shall pay such additional
amounts within thirty (30) days after the date Imprimis delivers to Melt such
accounting firm’s written report so concluding. The fees charged by such
accounting firm shall be paid by Imprimis; provided, however, if the audit
discloses that the Payment Amount payable by Melt for such period are more than
one hundred ten percent (110%) of the Payment Amount actually paid for such
period, then Melt shall pay the fees and expenses charged by such accounting
firm. Imprimis shall cause its accounting firm to retain all financial
information subject to review under this Section 5.4 in strict confidence.
Imprimis shall treat all such financial information as Melt’s confidential
information, and shall not disclose such financial information to any Third
Party or use it for any purpose other than as specified in this Section 5.4.

 

 7 

 

 

6. Post-Effective Date Covenants.

 

6.1 Melt Diligence.

 

6.1.1 Melt shall use commercially reasonable efforts (whether alone or with or
through its Licensees or its or their respective Affiliates) to research,
develop and commercialize Products.

 

6.1.2 Melt shall control, at its sole expense, the preparation, filing,
prosecution, maintenance and enforcement of the Assigned Patent Rights
consistent with prudent business practices, and shall consider in good faith the
interests of Imprimis and OHSO.

 

6.2 Imprimis Covenants.

 

6.2.1 Within thirty (30) days after the Effective Date, Imprimis shall transfer
to Melt all tangible embodiments of the Technology in the possession and control
of Imprimis.

 

6.2.2 Imprimis shall provide cooperation reasonably requested by Melt in
connection with Melt’s efforts to establish, perfect, defend, or enforce its
rights in or to the Assets (including without limitation the Assigned Patent
Rights). Such cooperation shall include, without limitation, (a) executing such
further assignments, transfers, licenses, releases and consents, and (b)
providing such data and information, consulting with Melt and executing and
delivering all such further documents and instruments, in each case as
reasonably requested by Melt regarding the Assets (including without limitation
the Assigned Patent Rights).

 

6.2.3 If a New Drug Application for a Product is filed by or on behalf of Melt,
then, commencing thirty (30) days after receipt by Imprimis of Melt’s express
written request, Imprimis shall cease compounding pharmaceutical products in a
solid dosage form for sublingually-delivered conscious sedation that contain the
same active ingredient as contained in such Product (or if there is more than
one active ingredient contained in such Product, then the same combination of
active ingredients as is contained in such Product) in the Melt Field until such
time as Melt, its Licensees and its or their respective Affiliates (or their
successors) cease for at least twelve (12) months bona fide development or
commercialization of such Product. Melt promptly shall notify Imprimis in
writing of any such cessation.

 

7. Indemnification.

 

7.1 Indemnification of Melt. Subject to the provisions of this Section 7,
Imprimis shall indemnify, defend and hold harmless Melt, its officers,
directors, affiliates, agents, stockholders and representatives (collectively,
the “Melt Indemnitees”), from and against any and all losses, liabilities,
damages and expenses (including without limitation reasonable attorneys’ fees
and costs) incurred as a result of any claim, demand, action or proceeding by
any Third Party (collectively, “Losses”) incurred or suffered by an Melt
Indemnitee to the extent arising out of:

 

7.1.1 any breach of the representations and warranties of Imprimis set forth in
this Agreement;

 

 8 

 

 

7.1.2 any breach of any covenant or agreement of Imprimis set forth in this
Agreement or in any certificate, instrument, or other document delivered
pursuant to this Agreement; and

 

7.1.3 the ownership or exploitation of the Assets prior to the Effective Date.

 

7.2 Indemnification of Imprimis. Subject to the provisions of this Section 7,
Melt shall indemnify and hold harmless Imprimis, its officers, directors,
affiliates, agents, stockholders and representatives (collectively, the
“Imprimis Indemnitees”), from and against any and all Losses incurred or
suffered by an Imprimis Indemnitee to the extent arising out of:

 

7.2.1 any breach of the representations and warranties of Melt set forth in this
Agreement;

 

7.2.2 any breach of any covenant or agreement of Melt set forth in this
Agreement or in any certificate, instrument, or other document delivered
pursuant to this Agreement;

 

7.2.3 the ownership or exploitation of the Assets after the Effective Date or
the manufacture, use, sale or other exploitation of any Product solely by Melt,
its Licensees or their respective Affiliates or the use of any Product by their
customers.

 

7.3 Procedure. A party seeking indemnification (the “Indemnitee”) shall promptly
notify the other party (the “Indemnifying Party”) in writing of a claim or suit;
provided that an Indemnitee’s failure to give such notice or delay in giving
such notice shall not affect such Indemnitee’s right to indemnification under
this Section 7 except to the extent that the Indemnifying Party has been
prejudiced by such failure or delay. The Indemnifying Party shall have the right
to control the defense of all indemnification claims hereunder. The Indemnitee
shall have the right to participate at its own expense in the claim or suit with
counsel of its own choosing. The Indemnifying Party shall consult with the
Indemnitee in good faith with respect to all non-privileged aspects of the
defense strategy. The Indemnitee shall cooperate with the Indemnifying Party as
reasonably requested, at the Indemnifying Party’s sole cost and expense. The
Indemnifying Party shall not settle any claim or suit without the Indemnitee’s
prior written consent, which consent shall not be unreasonably withheld.

 

8. Confidentiality.

 

8.1 Confidential Information. During the term of this Agreement, and for a
period of five (5) years following the expiration or earlier termination hereof,
except as otherwise provided in this Section 8, each party shall maintain in
confidence the Confidential Information of the other party except as expressly
permitted herein, and shall not use, disclose or grant the use of the
Confidential Information except on a need-to-know basis to those directors,
officers, employees, (sub)licensees and contractors, to the extent such
disclosure is reasonably necessary in connection with performing its obligations
or exercising its rights under this Agreement. To the extent that disclosure by
a party is authorized by this Agreement, prior to disclosure, such party shall
obtain agreement of any such Person to hold in confidence and not make use of
the Confidential Information for any purpose other than those permitted by this
Agreement.

 

 9 

 

 

8.2 Terms of this Agreement. Neither party shall disclose any terms or
conditions of this Agreement to any Third Party without the prior consent of the
other party; provided, however, that a party may disclose the terms or
conditions of this Agreement, (a) on a need-to-know basis to its legal and
financial advisors to the extent such disclosure is reasonably necessary, and
(b) to a Third Party in confidence in connection with (i) an equity investment
in such party, (ii) a merger, consolidation or similar transaction by such
party, (iii) a permitted (sub)license under this Agreement, or (iv) the sale of
all or substantially all of the assets of such party. Notwithstanding the
foregoing, prior to execution of this Agreement, the parties have agreed upon
the substance of information that can be used to describe the terms of this
transaction, and each party may disclose such information, as modified by mutual
agreement from time to time, without the other party’s consent.

 

8.3 Permitted Disclosures. The confidentiality obligations contained in this
Section 8 shall not apply to the extent that a party is required (a) in the
reasonable opinion of such party’s legal counsel, to disclose information by
applicable law, regulation, rule (including rule of a stock exchange or
automated quotation system), order of a governmental agency or a court of
competent jurisdiction or legal process, including tax authorities, or (b) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a product, provided in either case that, to the
extent practicable, such party shall provide written notice thereof to the other
party and sufficient opportunity to object to any such disclosure or to request
confidential treatment. Notwithstanding anything to the contrary herein, either
party may disclose the terms and conditions of this Agreement to any Person with
whom such party has, or is proposing to enter into, a business relationship, as
long as such Person has entered into a confidentiality agreement with such
party.

 

8.4 Injunctive Relief. Each party acknowledges that it will be impossible to
measure in money the damage to the other party if such party fails to comply
with the obligations imposed by this Section 8, and that, in the event of any
such failure, the other party may not have an adequate remedy at law or in
damages. Accordingly, each party agrees that injunctive relief or other
equitable remedy, in addition to remedies at law or damages, is an appropriate
remedy for any such failure and shall not oppose the granting of such relief on
the basis that the disclosing party has an adequate remedy at law. Each party
agrees that it shall not seek, and agrees to waive any requirement for, the
securing or posting of a bond in connection with the other party seeking or
obtaining such equitable relief.

 

9. Term and Termination.

 

9.1 Term. The term of this Agreement shall continue until expiration of all
payment obligations hereunder, unless earlier terminated as set forth below.

 

9.2 Termination.

 

9.2.1 If Melt, its Licensee, or their respective Affiliates fails either to file
an Investigational New Drug Application in the United States for a Product, or
to generate Net Receipts, before June 19, 2022, then (unless the parties
otherwise mutually agree in writing) Imprimis shall have the right, at its
option and as its sole remedy, to terminate the Agreement.

 

 10 

 

 

9.2.2 In the event of the termination of this Agreement in accordance with this
Section 9.2, Melt shall re-assign the Technology and the other Assets to
Imprimis or its designee. Melt shall execute, acknowledge and deliver such
further documents and instruments and perform all such other acts as may be
reasonably necessary or appropriate in order to effectuate the foregoing.

 

9.3 Survival. Expiration or termination of this Agreement shall be without
prejudice to any rights which shall have accrued to the benefit of any party
prior to such expiration or termination. Without limiting the foregoing,
Sections 3, 4.2, 5, 7, 8, 9.2.2, 9.3 and 10 shall survive any expiration or
termination of this Agreement.

 

10. Miscellaneous.

 

10.1 Further Actions. Each party shall execute, acknowledge and deliver such
further documents and instruments and to perform all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

10.2 LIMITATION OF LIABILITY. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE
EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES. NOTHING IN THIS SECTION 10.2 SHALL LIMIT OR RESTRICT THE RIGHTS OR
LIABILITIES OF EITHER PARTY UNDER SECTIONS 7 AND 8.

 

10.3 Residuals. Notwithstanding anything to the contrary in this Agreement,
Imprimis shall have the right to use any general knowledge, skills and
experience and any information retained in the unaided memory of an individual
employed or otherwise engaged by Imprimis.

 

10.4 Assignment. Neither party shall assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that a party may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment in
violation of this Section 10.4 shall be void.

 

10.5 Severability. Any provision of this Agreement which is illegal, invalid or
unenforceable shall be ineffective to the extent of such illegality, invalidity
or unenforceability, without affecting in any way the remaining provisions
hereof.

 

10.6 Governing Law; Exclusive Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
regard to the conflicts of law principles thereof. Each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of any federal
court located in the Southern District of the State of California or state court
in San Diego, California having jurisdiction, in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by laws of
the State of California for such persons and waives and covenants not to assert
or plead any objection which they might otherwise have to such jurisdiction,
venue and such process.

 

 11 

 

 

10.7 Entire Agreement; Amendment. This Agreement, together with the Schedules
hereto, and each additional document, instrument or other agreement to be
executed and delivered pursuant hereto constitute all of the agreements of the
parties with respect to, and supersede all prior agreements and understandings
relating to the subject matter of, this Agreement or the transactions
contemplated by this Agreement. This Agreement may not be modified or amended
except by a written instrument specifically referring to this Agreement signed
by the parties hereto.

 

10.8 Waiver. No waiver by one party of the other party’s obligations, or of any
breach or default hereunder by any other party, shall be valid or effective,
unless such waiver is set forth in writing and is signed by the party giving
such waiver; and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature or any other breach or default
by such other party.

 

10.9 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by a party to the other party shall be in writing,
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and (except as otherwise provided in this Agreement)
shall be effective upon receipt by the addressee.

 

  If to Imprimis:   Imprimis Pharmaceuticals, Inc.     12264 El Camino Real,
Suite 350      San Diego, California 92130      Attention: Chief Executive
Officer            If to Melt:   Melt Pharmaceuticals, Inc.     12264 El Camino
Real, Suite 350      San Diego, California 92130      Attention: Executive
Director 

 

10.10 Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

***SIGNATURE PAGE FOLLOWS***

 

 12 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, each party has caused a duly authorized representative to
execute and deliver this Asset Purchase Agreement as of the date below.

 

IMPRIMIS   MELT       Imprimis Pharmaceuticals, Inc.   Melt Pharmaceuticals,
Inc.         /s/ Mark L. Baum     /s/ Andrew R. Boll By: Mark L. Baum   By:
Andrew R. Boll Its: Chief Executive Officer   Its: Executive Director          
Date: 12/11/2018   Date: 12/11/2018

 

[Signature Page to Asset Purchase Agreement]

 

   

 

 

SCHEDULE A

 

Assigned Patent Rights

 

TITLE  INVENTOR(s)  COUNTRY  STATUS  APPLICATION #  PATENT #  DATE FILED
PHARMACEUTICAL COMPOSITIONS FOR ANESTHESIOLOGICAL APPLICATIONS  John Berdahl
William Wiley
Dennis Saadeh  U.S.  Issued  15/184,768  9,918,993  June 16, 2016 PHARMACEUTICAL
COMPOSITIONS FOR ANESTHESIOLOGICAL APPLICATIONS  John Berdahl
William Wiley
Dennis Saadeh  U.S.  Expired  62/182,130  N/A  June 19, 2015 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  PCT  Pending  PCT/US16/37893  N/A  June 16, 2016 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  U.S.  Pending  15/903,529  N/A  February 23, 2018 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  U.S.  Pending  15/903,615  N/A  February 23, 2018 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  U.S.  Pending  15/995,875  N/A  June 1, 2018 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  AU  Pending  AU2016280161   N/A  June 16, 2016 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  CA  Pending  CA2989319   N/A  December 12, 2017 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  EP  Pending  EP 16812447.7   N/A  January 11, 2018 Pharmaceutical
compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  KR  Pending  KR 10-2018-7000815   N/A  January 10, 2018
Pharmaceutical compositions for anesthesiological applications  John Berdahl
William Wiley
Dennis Saadeh  JP  Pending  JP 2017-566010   N/A  December 19, 2017

 



   

 

